
	
		I
		111th CONGRESS
		1st Session
		H. R. 193
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Stark introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act and the Internal Revenue
		  Code of 1986 to provide for an AmeriCare that assures the provision of health
		  insurance coverage to all residents, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the AmeriCare Health Care Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Health Care Eligibility and Benefits
					Sec. 101. Eligibility and
				benefits.
						Title XXII—AmeriCare Health Benefits
						Part A—Eligibility
						Sec. 2201. Eligibility.
						Sec. 2202. Enrollment and AmeriCare Cards.
						Part B—Benefits
						Sec. 2221. Scope of benefits.
						Sec. 2222. Exclusions.
						Part C—Payment for Benefits and Financing
						Sec. 2241. Payments for benefits.
						Sec. 2242. AmeriCare trust fund.
						Part D—Entitlement Verification System
						Sec. 2251. Requirement for entitlement verification
				  system.
						Part E—General Provisions
						Sec. 2261. Definitions relating to beneficiaries and
				  income.
						Sec. 2262. Incorporation of certain medicare provisions and
				  other provisions.
						Sec. 2263. State maintenance of effort payments.
						Sec. 2264. Modification of medicaid and other programs to avoid
				  duplication of benefits.
						Sec. 2265. Construction regarding continuation of obligations
				  under current group health plan contracts and provision of additional
				  benefits.
						Sec. 2266. Standards and requirements for AmeriCare
				  supplemental policies.
					Title II—Financing Provisions
					Subtitle A—Individual Contributions
					Sec. 201. General obligation for individuals.
					Sec. 202. Additional premium subsidies.
					Sec. 203. Effective date.
					Subtitle B—Employer Contributions
					Sec. 211. General obligation for employers.
					Sec. 212. Effective date.
				
			IHealth Care
			 Eligibility and Benefits
			101.Eligibility and
			 benefits
				(a)In
			 generalThe Social Security
			 Act is amended by adding at the end the following new title:
					
						XXIIAmeriCare
				Health Benefits
							AEligibility
								2201.Eligibility
									(a)Universal
				eligibility for residents
										(1)In
				generalExcept as provided in section 2263(a), each individual
				who is a resident of the United States is entitled to health insurance benefits
				under this title.
										(2)Effective date
				for benefitsThis title shall apply to items and services
				furnished on or after January 1, 2011.
										(b)Special
				eligibility groupsFor purposes of this title, an individual
				described in subsection (a) may obtain special benefits under this title on the
				basis of one or more of the following special eligibility groups:
										(1)Children (as
				defined in section 2261(a)(1)).
										(2)Low-income
				individuals (as defined in section 2261(a)(2)).
										(3)Pregnant women (as
				defined in section 2261(a)(3)).
										(c)Reciprocal
				coverage of nonresidentsAn individual who—
										(1)is not a resident
				of the United States,
										(2)is in the United
				States, and
										(3)is a national of a
				foreign state which provides health benefits to nationals of the United States
				who are nonresidents in that state,
										is
				entitled to such health insurance benefits under this title, but only to the
				extent the Secretary determines that such benefits would be available to
				nationals of the United States similarly situated as a nonresident in the
				foreign state.2202.Enrollment and
				AmeriCare Cards
									(a)EnrollmentThe Secretary shall provide a mechanism for
				the enrollment of individuals entitled to benefits under this title and, in
				conjunction with such enrollment, the issuance of an AmeriCare card which may
				be used for purposes of identification and processing of claims for benefits
				under this title. AmeriCare cards shall identify (as appropriate) the date of
				birth (for purposes of identifying children) and provide a coded means for
				identifying whether the individual is a low-income individual for the year
				involved.
									(b)Classes of
				enrollmentThe mechanism
				under subsection (a) shall provide for individuals to be enrolled on the basis
				of the following classes of enrollment:
										(1)Coverage only of an individual.
										(2)Coverage of a
				married couple without children.
										(3)Coverage of an
				unmarried individual and one or more children.
										(4)Coverage of a
				married couple and one or more children.
										(c)Enrollment at
				birthThe mechanism under
				subsection (a) shall include a process for the automatic enrollment of
				individuals at the time of birth in the United States.
									(d)Opt for Those
				Covered Under Group Health PlanNotwithstanding any other provision of this
				title, an individual may elect not to be enrolled for benefits under this title
				if the individual demonstrates to the satisfaction of the Secretary that the
				individual has health benefits coverage under a group health plan (as defined
				in section 5000(b)(1) of the Internal Revenue Code of 1986) that is at least
				equivalent to the coverage otherwise provided under this title, as certified by
				the Secretary.
									BBenefits
								2221.Scope of
				benefits
									(a)In
				generalExcept as provided in the succeeding provisions of this
				part, the benefits provided to an individual described in section 2201(a) by
				the program established by this title shall consist of entitlement to the same
				benefits as are provided under parts A and B of title XVIII to individuals
				entitled to benefits under part A, and enrolled under part B, of title
				XVIII.
									(b)Change in the
				cost-sharing
										(1)DeductibleExcept
				as provided in the succeeding provisions of this part, the amount of expenses
				(other than expenses for benefits described in subsection (c)) with respect to
				which an individual is entitled to have payment made under this title for any
				year shall first be reduced by a deductible of $350, except that in no case
				shall the amount of the deductible for all the members of a family exceed $500.
				Such deductible shall be instead of the deductible for inpatient hospital
				services under the first sentence of section 1813(a)(1) and the deductible
				under section 1833(b).
										(2)CoinsuranceAfter
				the application of the deductible under paragraph (1), the expenses referred to
				in such paragraph shall be subject to a coinsurance of 20 percent until the
				limit on out-of-pocket expenses under paragraph (3) is met.
										(3)Limit on
				out-of-pocket expenses and total expenses
											(A)Limitation on
				cost-sharingSubject to subparagraph (B), whenever in a calendar
				year an individual’s expenses for the deductible and coinsurance with respect
				to services covered under this title (including expenses for benefits described
				in subsection (c)) and furnished during the year equals $2,500, or $4,000 for
				all the members of a family, payment of benefits under this title for the
				individual (or for the members of such family, respectively) for services
				furnished during the remainder of the year shall be paid without the
				application of any coinsurance.
											(B)Limitation on
				premiums and cost-sharing for certain individuals based on income
												(i)Income between
				200 and 300 percent of poverty lineIn the case of a family whose
				applicable modified gross income (expressed as a percentage of the poverty
				level, as defined in section 2261(b)(2)) is equal to or exceeds 200 percent,
				but does not exceed 300 percent, of the poverty level applicable to a family of
				the size involved, whenever in a calendar year an individual’s expenses in the
				family for premiums under this title and for the deductible and coinsurance
				with respect to services covered under this title (including expenses for
				benefits described in subsection (c)) and furnished during the year equals 5
				percent of the amount of such applicable modified gross income for the
				family—
													(I)no additional
				premiums shall be imposed for remaining months in the year; and
													(II)payment of
				benefits under this title for members of such family for services furnished
				during the remainder of the year shall be paid without the application of any
				deductible or coinsurance.
													(ii)Income between
				300 and 500 percent of poverty lineIn the case of a family whose
				applicable modified gross income (expressed as a percentage of the poverty
				level, as defined in section 2261(b)(2)) exceeds 300 percent, but does not
				exceed 500 percent, of such poverty level applicable to a family of the size
				involved, whenever in a calendar year an individual’s expenses in the family
				for premiums under this title and for the deductible and coinsurance with
				respect to services covered under this title (including expenses for benefits
				described in subsection (c)) and furnished during the year equals 7.5 percent
				of the amount of such applicable modified gross income for the family—
													(I)no additional
				premiums shall be imposed for remaining months in the year; and
													(II)payment of
				benefits under this title for members of such family for services furnished
				during the remainder of the year shall be paid without the application of any
				deductible or coinsurance.
													(C)Counting all
				expenses for premiums, deductibles and coinsurance without regard to true
				out-of-pocket costsIn applying subparagraphs (A) and (B),
				expenses for an individual’s premiums, deductible, and coinsurance shall be
				counted without regard to whether such expenses are paid, payable, reimbursed,
				or reimbursable by another person, including through a group health plan,
				insurance or otherwise, or other third party payment arrangement.
											(4)Indexing dollar
				amounts by cpiEach dollar amount specified in paragraphs (1) and
				(3)(A) shall be increased to the year involved by the compounded sum of the
				increase in the consumer price index for all urban consumers (U.S. City
				average, as published by the Bureau of Labor Statistics of the Department of
				Labor) for each year after 2009 and up to the year involved. Any increase under
				this paragraph for a year shall be rounded, with respect to paragraph (1), to
				the nearest multiple of $5 and, with respect to paragraph (2), to the nearest
				multiple of $100.
										(c)Prescription
				drugsBenefits shall also be made available under this title (as
				specified by the Secretary) for prescription drugs and biologicals which are
				not less than the benefits for such drugs and biologicals under the standard
				option for the service benefit plan described in section 8903(1) of title 5,
				United States Code, offered during 2008.
									(d)Children
										(1)No deductibles
				or coinsuranceIn the case of children (as defined in section
				2261(a)(1)), there shall be no deductible or coinsurance applicable to covered
				benefits (including benefits described in paragraphs (2) and (3)).
										(2)Additional
				preventive benefits
											(A)In
				generalSubject to the periodicity schedule established with
				respect to the services under subparagraph (B), for children benefits shall be
				available under this title for the following items and services:
												(i)Newborn and
				well-baby care, including normal newborn care and pediatrician services for
				high-risk deliveries.
												(ii)Well-child care,
				including routine office visits, routine immunizations (including the vaccine
				itself), routine laboratory tests, and preventive dental care.
												(B)Periodicity
				scheduleThe Secretary, in consultation with the American Academy
				of Pediatrics and the American Dental Association, shall establish a schedule
				of periodicity which reflects the general, appropriate frequency with which
				services listed in subparagraph (A) should be provided to healthy
				children.
											(3)Coverage of
				epsdtFor children, benefits also shall be available under this
				title for early and periodic screening, diagnostic, and treatment services (as
				defined in section 1905(r)) not otherwise covered under paragraph (2).
										(4)Other additional
				services for childrenFor children, benefits also shall be
				available under this title for the following:
											(A)Inpatient hospital
				services (without regard to the restrictions described in subsections (a)(1)
				and (b)(1) of section 1812 and the coinsurance described in section
				1813(a)(1)).
											(B)Eyeglasses and
				hearing aids, and examinations therefor.
											(e)Pregnancy-related
				servicesIn the case of a pregnant woman (as defined in section
				2261(a)(3)), benefits under this title shall include entitlement to have
				payment made for the following, without the application of a deductible or
				coinsurance:
										(1)Prenatal care,
				including care for all complications of pregnancy.
										(2)Inpatient labor and
				delivery services.
										(3)Postnatal
				care.
										(f)Lower-income
				individuals
										(1)Limitations on
				deductibles and coinsurance
											(A)None for
				low-income individualsIn the case of a low-income individual,
				there shall be no deductible or coinsurance under this title.
											(B)Phase-in for
				other lower-income individualsIn the case of an individual whose
				applicable modified gross income (as defined in section 2261(b)(1)) exceeds
				twice the poverty level (as defined in section 2261(b)(2)) but does not exceed
				three times the poverty level, the deductible and coinsurance applicable under
				this title shall bear the same ratio to the deductible or coinsurance otherwise
				applicable as—
												(i)the excess of the
				applicable modified gross income over the poverty level, bears to
												(ii)the poverty
				level.
												If the
				ratio determined under the preceding sentence is not a multiple of 25
				percentage points, such ratio shall be rounded to the nearest 25 percentage
				points.(2)Additional
				benefits for low-income individualsIn the case of low-income
				individuals (as defined in section 2261(a)(2)), benefits under this title shall
				also include entitlement to have payment made for the following, without the
				application of a deductible or coinsurance:
											(A)Inpatient hospital
				services (without regard to the restrictions described in subsections (a)(1)
				and (b)(1) of section 1812 and the coinsurance described in section
				1813(a)(1)).
											(B)Eyeglasses and
				hearing aids and examinations therefor.
											(g)Preventive
				benefitsBenefits shall also be made available under this title,
				without the application of any deductible or coinsurance for preventive
				services that are recommended by the United States Preventive Services Task
				Force.
									(h)Mental health
				parity and substance abuse benefitsBenefits shall be made
				available under this title for mental health services and for substance abuse
				treatment in the same manner as such benefits are made available for medical
				and surgical services.
									(i)Family planning
				servicesBenefits shall be made available under this title for
				family planning services.
									(j)Conforming
				medicare benefitsNotwithstanding any other provision of law,
				benefits under title XVIII shall be expanded and conformed to the benefits made
				available under this title (including the application of a single deductible
				and uniform coinsurance amounts, a limitation on the coinsurance, and
				additional benefits for low-income individuals under subsection (f)), but
				nothing in this subsection shall be construed as providing for any such
				additional benefits under this title rather than under such title.
									(k)Enrollment in
				health plansThe Secretary shall provide for the offering of
				benefits under this title through enrollment in a health benefit plan that
				meets the same (or similar) requirements as the requirements that apply to
				Medicare Advantage plans under part C of title XVIII (other than any such
				requirements that relate to part D of such title). In the case of individuals
				enrolled under this title in such a plan, the payment rate to the plan under
				this title shall be based on adjusted average per capita cost (AAPCC) payment
				rate methodology described in section 1853(c)(1)(D) for benefits under this
				title and for individuals entitled to benefits under this title who are not
				enrolled in such a plan.
									2222.Exclusions
									(a)In
				generalExcept as provided in this section, section 1862 shall
				apply to expenses incurred for items and services provided under this title the
				same manner as such section applies to items and services provided under title
				XVIII.
									(b)Benefits
				exception
										(1)Children’s
				servicesIn applying section 1862(a) with respect to services
				described in section 2221(d)(2)(A) (relating to well-child services), payment
				shall not be denied under paragraph (1), (7), or (12) of such section 1862(a)
				if the services are provided in accordance with the periodicity schedule
				described in section 2221(d)(2)(B).
										(2)Treatment of
				eyeglasses and hearing aids for children and low-income
				individualsPayment shall not be denied under this title under
				section 1862(a)(7) with respect to eyeglasses and hearing aids and examinations
				therefor in the case of children and low-income individuals.
										(c)Coordination of
				payments
										(1)Primary to group
				health plansSection 1862(b)(1) (relating to requirements of
				group health plans) shall not apply under this title.
										(2)Secondary to
				medicarePayment shall not be made under this title with respect
				to benefits to the extent that payment for such benefits may be made under
				title XVIII.
										CPayment for
				Benefits and Financing
								2241.Payments for
				benefits
									(a)In
				generalExcept as otherwise provided in this section and in
				section 2221—
										(1)payment of
				benefits under this title with respect to benefits shall be made on the same
				basis as payment is made with respect to such benefits under title XVIII,
				and
										(2)the provisions of
				sections 1814, 1833, 1834, 1842, 1848, and 1886 shall apply to payment of
				benefits under this title in the same manner as they apply to benefits under
				title XVIII.
										(b)No extra billing
				permittedPayment under this title may only be made on an
				assignment-related basis (as defined in section 1842(i)(1)). If an entity
				knowingly and willfully presents or causes to be presented a claim or bills an
				individual enrolled under this title for charges for services other than on an
				assignment-related basis, the Secretary may apply sanctions against such entity
				in accordance with section 1842(j)(2).
									(c)Adjustment of
				payments
										(1)Establishment of
				new drgs and weightsIn making payment under this title with
				respect to inpatient hospital services, the Secretary shall establish such
				additional diagnosis-related groups (and weighting factors with respect to
				discharges within such groups) and make such adjustments in the
				diagnosis-related groups and weighting factors with respect to discharges
				within such groups otherwise established under section 1886(d)(4) as may be
				necessary to reflect the types of discharges occurring under this title which
				are not occurring under title XVIII.
										(2)Payment for
				obstetrical services
											(A)Global
				feeIn making payment under this title with respect to the group
				of obstetrical services typical of treatment throughout a course of pregnancy,
				the Secretary shall establish, as a schedule under section 1848, a global fee
				with respect to such group of services.
											(B)Bonus for early
				presentationThe fee schedule amount with respect to obstetrical
				services under this title shall be increased by 5 percent in the case of
				services furnished to women who have presented for prenatal care during the
				first trimester.
											(d)Conditions of
				and limitations on paymentsThe provisions of sections 1814 and
				1835 shall apply to payment for services under this title in the same manner as
				they apply to payment for services under parts A and B, respectively, of title
				XVIII.
									(e)Use of trust
				fundIn carrying out this section, any reference in title XVIII
				to a trust fund shall be treated as a reference to the AmeriCare Trust Fund
				established under section 2242.
									(f)Payment for
				outpatient prescription drugs and biologicalsThe Secretary shall
				establish a fee schedule for the payment for outpatient prescription drugs and
				biologicals under this title and, notwithstanding section 1860D–11(i)(1), under
				title XVIII. The Secretary shall negotiate with pharmaceutical manufacturers
				with respect to the purchase price of such drugs and biologicals and shall
				encourage the use of more affordable therapeutic equivalents to the extent such
				practices do not override medical necessity, as determined by the prescribing
				physician. To the extent practicable and consistent with the previous sentence,
				the Secretary shall implement strategies similar to those used by other Federal
				purchasers of prescription drugs, and other strategies, to reduce the purchase
				cost of outpatient prescription drugs and biologicals.
									2242.AmeriCare
				trust fund
									(a)Establishment
										(1)There is hereby
				created on the books of the Treasury of the United States a trust fund to be
				known as the AmeriCare Trust Fund (in this section referred to
				as the Trust Fund). The Trust Fund shall consist of such gifts
				and bequests as may be made as provided in section 201(i)(1) and amounts
				appropriated under paragraph (2).
										(2)There are hereby
				appropriated to the Trust Fund amounts equivalent to 100 percent of the
				increase in revenues to the Treasury by reason of the provisions of and
				amendments made by title II of the AmeriCare Health Care Act of 2009. The
				amounts appropriated by the preceding sentence shall be transferred from time
				to time from the general fund in the Treasury to the Trust Fund, such amounts
				to be determined on the basis of estimates by the Secretary of the Treasury of
				the increase in revenues which are paid to or deposited into the Treasury; and
				proper adjustments shall be made in amounts subsequently transferred to the
				extent prior estimates were in excess of or were less than such
				increase.
										(b)Incorporation of
				provisions
										(1)In
				generalSubject to paragraph (2), the provisions of subsections
				(b) through (e) and (g) through (i) of section 1817 shall apply to the Trust
				Fund in the same manner as they apply to the Federal Hospital Insurance Trust
				Fund.
										(2)ExceptionsIn
				applying paragraph (1)—
											(A)the Board of
				Trustees and Managing Trustee of the Trust Fund shall be composed of the
				members of the Board of Trustees and the Managing Trustee, respectively, of the
				Federal Hospital Insurance Trust Fund; and
											(B)any reference in
				section 1817 to the Federal Hospital Insurance Trust Fund or to title XVIII (or
				part A thereof) is deemed a reference to the Trust Fund under this section and
				this title, respectively.
											DEntitlement
				Verification System
								2251.Requirement
				for entitlement verification system
									(a)In
				general
										(1)RequirementThe
				Secretary with respect to the plan provided under this title, and each
				AmeriCare supplemental plan (as defined in section 2279(3)), shall provide for
				an electronic system, that is certified by the Secretary as meeting the
				standards established under subsection (b), for the verification of an
				individual’s entitlement to benefits under such plan.
										(2)Deadline for
				application of requirementThe deadline specified under this
				paragraph for the requirement under paragraph (1) is 6 months after the date
				the standards are established under subsection (b).
										(b)Standards for
				entitlement verification systems
										(1)In
				generalThe Secretary shall establish standards consistent with
				this subsection respecting the requirements for certification of entitlement
				verification systems.
										(2)Information
				availableSuch standards shall require a system to provide
				information, with respect to individuals, concerning the following:
											(A)The specific
				benefits to which the individual is entitled under the plan.
											(B)Current status of
				the individual with respect to fulfillment of deductibles, coinsurance, and
				out-of-pocket limits on cost-sharing.
											(C)Restrictions on
				providers who may provide covered services, including utilization controls
				(such as preadmission certification).
											(3)Form of
				inquiryEach verification system shall be capable of accepting
				inquiries under this subsection from health care providers in a variety of
				electronic forms. The system shall also provide, for an additional fee, for the
				acceptance of inquiries in a nonelectronic form.
										(4)Form of
				responseEach such system shall be capable of responding to such
				inquiries under this subsection in a variety of electronic and other forms,
				including—
											(A)through modem
				transmission of information,
											(B)through computer
				synthesized voice communication, and
											(C)through
				transmission of information to a facsimile (fax) machine.
											The system
				shall also provide, for an additional fee, for the response to inquiries in a
				nonelectronic form.(5)Limitation on
				feesNeither the Secretary nor an AmeriCare supplemental plan may
				impose a fee for the acceptance or response to an inquiry under this subsection
				except where the acceptance or response is in a nonelectronic form.
										(6)Website
				availability to providersThe Secretary shall establish and
				maintain a website through which—
											(A)health service
				providers may make inquiries, and receive responses, with respect to the
				eligibility and benefits of an individual under plans; and
											(B)AmeriCare
				supplemental plans may make inquiries, and receive responses, to determine the
				liability of other plans for the provision or payment of benefits.
											(7)DeadlineThe
				Secretary shall first establish the standards under this subsection (and shall
				establish the website under paragraph (6)) by not later than 12 months after
				the date of the enactment of this title.
										(c)Health service
				provider definedIn this section, the term health service
				provider includes a provider of services (as defined in section
				1861(u)), physician, supplier, and other entity furnishing health care
				services.
									EGeneral
				Provisions
								2261.Definitions
				relating to beneficiaries and income
									(a)Terms relating
				to beneficiariesIn this title:
										(1)ChildThe
				term child means an individual who throughout a month has not
				attained 24 years of age.
										(2)Low-income
				individualThe term low-income individual means an
				individual whose applicable modified gross income (as defined in subsection
				(b)(1)) is less than 200 percent of the poverty level (as defined in subsection
				(b)(2)). The determination that an individual is a low-income individual shall
				be effective for a period of one year and shall be redetermined on an annual
				basis.
										(3)Pregnant
				womanThe term pregnant woman means a woman
				(regardless of age) who has been certified by a physician (in a manner
				specified by the Secretary) as being pregnant, until the last day of the month
				in which the 60-day period (beginning on the date of termination of the
				pregnancy) ends.
										(b)Terms relating
				to incomeIn this title:
										(1)Applicable
				modified gross income
											(A)In
				generalExcept as provided in this paragraph, the term
				applicable modified gross income means, for a calendar year for an
				individual, the modified gross income (as defined in section 202(a)(3)(B) of
				the AmeriCare Health Care Act of 2009) of the taxpayer (or the taxpayer for
				whom the individual may be claimed as a dependent) for the taxable year ending
				in the second previous calendar year.
											(B)Application of
				current year modified gross income
												(i)In
				generalSubject to clause (ii), the Secretary shall establish a
				procedure under which an individual may file a declaration of estimated
				modified gross income for a taxable year ending in a calendar year, which
				modified gross income will apply under this subsection as the applicable
				modified gross income for the calendar year. Subject to clause (ii), such
				procedure shall be applicable regardless of whether or not the individual filed
				a tax return for the taxable year ending in the second previous calendar
				year.
												(ii)Limitation on
				applicationThe Secretary may limit the application of clause
				(i), in the case of individuals who have filed tax returns for the taxable year
				ending in the second previous calendar year, to individuals with respect to
				whom the applicable modified gross income will be reduced by at least 20
				percent as a result of the application of such clause.
												(iii)Requirement
				for returnAny individual who has filed a declaration under
				clause (i) for a calendar year is required to file an income tax return for the
				taxable year in the calendar year, regardless of whether any income tax is
				actually owed for the year. The failure of the individual to file such a return
				makes the individual liable for overpayments under this title under clause (iv)
				in the same manner as if this paragraph had not applied.
												(iv)Collection for
				overpaymentsIf a declaration of estimated modified gross income
				is made applicable to a calendar year under clause (i) and the actual modified
				gross income for that taxable year exceeds such estimated modified gross
				income, the individual shall be liable to the United States for 110 percent of
				the amount of additional payments made under this title as a result of the use
				of such estimated modified gross income instead of the actual modified gross
				income for that taxable year.
												(C)Transmittal of
				informationBy not later than October 1 of each year, the
				Secretary of the Treasury shall transmit to the Secretary such information
				relating to the applicable modified gross income of individuals for the taxable
				year ending in the previous year as may be necessary to apply this title in the
				succeeding calendar year.
											(2)Poverty
				levelThe term poverty level means, for an
				individual in a family, the official poverty line (as defined by the Office of
				Management and Budget, and revised annually in accordance with section 673(2)
				of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the
				size involved.
										2262.Incorporation
				of certain medicare provisions and other provisions
									(a)Use of medicare
				administrative contractorsThe Secretary shall provide for the
				administration of this title through the use of medicare administrative
				contractors in the same manner as title XVIII is carried out through the use of
				such contractors, except that no payment shall be made under this title except
				on the basis of bills or charges that are submitted electronically in a manner
				specified by the Secretary.
									(b)Definitions
										(1)In
				generalExcept as otherwise provided in this title, the
				definitions contained in section 1861 shall apply for purposes of this title in
				the same manner as they apply for purposes of title XVIII.
										(2)State; united
				states(A)The
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
											(B)The term United States
				means all the States.
											(c)Certification,
				provider qualification, etcThe provisions of sections 1863
				through 1875, sections 1877 through 1880, section 1883, section 1885, and
				sections 1887 through 1895 shall apply to this title in the same manner as they
				apply to title XVIII.
									(d)Title XI
				provisionsThe following provisions shall apply to this title in
				the same manner as they apply to title XVIII:
										(1)Sections 1124,
				1126, and 1128 through 1128E (relating to fraud and abuse).
										(2)Section 1134
				(relating to nonprofit hospital philanthropy).
										(3)Section 1138
				(relating to hospital protocols for organ procurement and standards for organ
				procurement agencies).
										(4)Section 1142
				(relating to research on outcomes of health care services and procedures),
				except that any reference in such section to a Trust Fund is deemed a reference
				to the AmeriCare Trust Fund.
										(5)Part B of title XI
				(relating to peer review of the utilization and quality of health care
				services).
										(6)Part C of title XI
				(relating to administrative simplification).
										(e)Other
				provisionsThe provisions of section 201(i) shall apply to this
				title and the AmeriCare Trust Fund in the same manner as they apply to title
				XVIII and the Federal Hospital Insurance Trust Fund.
									2263.State
				maintenance of effort payments
									(a)Condition of
				coverageNotwithstanding any
				other provision of this title, no individual who is a resident of a State is
				eligible for benefits under this title for a month in a calendar year, unless
				the State provides (in a manner and at a time specified by the Secretary) for
				payment to the AmeriCare Trust Fund of 1/12th of the amount specified in
				subsection (b) for the year. Such funds shall be used offset the costs of
				providing subsidies for low-income individuals under section 202 of the
				AmeriCare Health Care Act of 2009.
									(b)Maintenance of
				effort amount
										(1)In
				generalSubject to paragraph (3), the amount of payment specified
				in this subsection for a State for a year is equal to the amount of payment
				(net of Federal payments) made by a State under its State plans under titles
				XIX and XXI for 2008 for medical assistance for benefits described in paragraph
				(2).
										(2)Benefits
				describedThe benefits described in this paragraph with respect
				to State plans of a State under titles XIX and XXI are benefits which—
											(A)would be available
				under this title for low-income individuals if this title had been in effect in
				2008; and
											(B)are for low-income
				individuals who—
												(i)with respect to
				the State plan under title XIX, were required to be furnished medical
				assistance under such title XIX; or
												(ii)with respect to a
				State child health plan under title XXI, were low-income children.
												2264.Modification
				of medicaid and other programs to avoid duplication of benefits
									(a)In
				generalNotwithstanding any other provision of law—
										(1)a State plan under
				title XIX and a State child health plan under title XXI shall not provide any
				medical assistance for benefits with respect to which any payments may be made
				under this title; and
										(2)a health benefits
				plan under chapter 89 of title 5, United States Code, shall not provide
				benefits for which any payment may be made under this title.
										(b)Review of
				application to other programsThe Secretary shall conduct a
				review of the feasibility of applying the policy described in subsection (a) to
				additional Federal programs, such as the TRICARE program under title 10, United
				States Code. Not later than January 1, 2011, the Secretary submit to Congress
				on such review and shall include in such report such recommendations for
				extending such policy to other Federal programs as the Secretary deems
				appropriate.
									2265.Construction
				regarding continuation of obligations under current group health plan contracts
				and provision of additional benefitsNothing in this title shall be construed
				as—
									(1)affecting
				obligations for health care benefits under group health plans as in effect on
				the date of the enactment of this title, including such plans established or
				maintained under or pursuant to one or more collective bargaining
				agreements;
									(2)limiting the
				additional benefits that may be provided under a group health plan to employees
				or their dependents, or to former employees or their dependents; or
									(3)limiting the
				benefits that may be made available under a State program to residents of the
				State at the expense of the State.
									2266.Standards and
				requirements for AmeriCare supplemental policies
									(a)Certification
				required
										(1)In
				generalThe Secretary shall establish rules and procedures
				consistent with this section under which AmeriCare supplemental policies may
				only be issued if they are certified by the Secretary or under a State
				regulatory program approved by the Secretary as meeting standards established
				under subsection (b).
										(2)EnforcementAny
				person who issues an AmeriCare supplemental policy in violation of paragraph
				(1) is subject to a civil money penalty of not to exceed $25,000 for each such
				violation. The provisions of section 1128A (other than the first sentence of
				subsection (a) and other than subsection (b)) shall apply to a civil money
				penalty under the previous sentence in the same manner as such provisions apply
				to a penalty or proceeding under section 1128A(a).
										(3)AmeriCare
				supplemental policyFor purposes of this section, the term
				AmeriCare supplemental policy is a health insurance policy or
				other health benefit plan offered by a private entity to individuals who are
				entitled to have payment made under this title, which provides reimbursement
				for expenses incurred for services and items for which payment may be made
				under this title but which are not reimbursable by reason of the application of
				deductibles, coinsurance amounts, or other limitations imposed pursuant to this
				title; but does not include—
											(A)any such policy or
				plan of the trustees of a fund established by one or more employers or labor
				organizations (or combination thereof) if the policy or plan offers benefits as
				a direct service organization under section 1833, or
											(B)a policy or plan
				of a health maintenance organization which offers benefits under this title
				under section 2221(k).
											For
				purposes of this section, the term policy includes a certificate
				issued under such policy.(b)Certification
				standards
										(1)IssuanceThe
				Secretary shall develop and publish specific standards consistent with this
				section for AmeriCare supplemental policies and shall consult with the
				Secretary of Labor regarding the application of such standards to employee
				welfare benefit plans under title I of the Employee Retirement Income Security
				Act of 1974.
										(2)More stringent
				state standards permittedIn the case of insured AmeriCare
				supplemental policies (as defined in subsection (d)(3)), a State may implement
				standards that are more stringent than the standards established under
				paragraph (1), including—
											(A)additional
				limitations on pre-existing exclusion limitations described in subsection
				(c)(1)(B);
											(B)additional
				restrictions on the groups of benefits described in subsection (c)(2) that may
				be offered in AmeriCare supplemental policies in the State, so long as a
				core-only benefit package described in subparagraph (A)(i) of such subsection
				may be offered in the State; and
											(C)requiring a higher
				loss-ratios than those specified in subsection (c)(3);
											(c)StandardsThe
				Secretary shall establish standards for AmeriCare supplemental policies
				consistent with the following:
										(1)No
				discrimination based on health status
											(A)In
				generalExcept as provided under subparagraph (B), an AmeriCare
				supplemental policy may not deny, limit, or condition the coverage under (or
				benefits of) the policy, or vary premiums charged, based on the health status,
				claims experience, receipt of health care, medical history, or lack of evidence
				of insurability, of an individual.
											(B)Limitation on
				use of pre-existing condition exclusionsAn AmeriCare
				supplemental policy may exclude coverage with respect to services related to
				treatment of a pre-existing condition, except that—
												(i)the period of such
				exclusion may not exceed 6 months;
												(ii)such exclusion
				shall not apply to services furnished to newborns; and
												(iii)the period of
				exclusion under clause (i) shall be reduced by 1 month for each month in a
				period of continuous health benefits coverage (as defined by the Secretary) for
				the services involved.
												For
				purposes of this subparagraph, a condition is not pre-existing unless it was
				diagnosed or treated during the 3-month period ending on the day before the
				first date of such coverage.(2)Simplification of
				benefits
											(A)In
				generalEach AmeriCare supplemental policy shall only offer
				benefits consistent with the standards, promulgated by the Secretary, that
				provide—
												(i)limitations on the
				groups or packages of benefits, including a core group of basic benefits and
				not to exceed 9 other different benefit packages, that may be offered under an
				AmeriCare supplemental policy;
												(ii)that a person may
				not issue an AmeriCare supplemental policy without offering such a policy with
				only the core-group of basic benefits and without providing an outline of
				coverage in a standard form approved by the Secretary;
												(iii)uniform language
				and definitions to be used with respect to such benefits; and
												(iv)uniform format to
				be used in the policy with respect to such benefits.
												(B)InnovationThe
				Secretary may approve the offering of new or innovative and cost-effective
				benefit packages in addition to those provided under subparagraph (A).
											(3)Minimum loss
				ratio requiredAn AmeriCare supplemental policy, a specific
				disease policy (as defined by the Secretary), or a hospital confinement
				indemnity policy (as defined by the Secretary) may not be issued or renewed
				unless the policy—
											(A)can be expected
				(in accordance with a uniform methodology developed by the Secretary and for
				periods beginning 24 months after the date of original issue) to return to
				policyholders in the form of aggregate benefits at least 85 percent of the
				aggregate amount of premiums collected in the case of group policies or at
				least 75 percent in the case of individual policies (as defined by the
				Secretary); and
											(B)provides refunds
				and credits (in a manner specified by the Secretary) for premiums collected in
				excess of those consistent with subparagraph (A).
											(4)Guaranteed
				renewability and convertibilityEach AmeriCare supplemental
				policy—
											(A)shall be
				guaranteed renewable and may not be cancelled or nonrenewed solely on the
				ground of health status of the individual or for any reason other than
				nonpayment of premium or material misrepresentation; and
											(B)shall provide
				for—
												(i)a
				right of conversion to an individual policy (with continuation of benefits) in
				the case of termination by a group policyholder or termination by a
				certificateholder of membership in a group through which the individual
				obtained coverage;
												(ii)a
				right of continued coverage in the case of a group policy that succeeds another
				group policy; and
												(iii)suspension of
				coverage (for up to 24 months and in a manner specified) in the case of a
				policyholder who becomes entitled to benefits under this title as a low-income
				individual and who provides a timely notice of election of such
				suspension.
												(5)Additional
				standards applicable only to insured policiesA carrier that
				offers an insured AmeriCare supplemental policy (as defined in paragraph (6))
				to individuals and groups in a State shall also comply with the following
				requirements:
											(A)Open
				enrollmentThe carrier must offer the same policy to any other
				individual or group in the State on a continuous, year-round basis; except
				that—
												(i)in
				the case of policies offered through an association which is composed
				exclusively of employers (which may include self-employed individuals) and
				which has been formed for purposes other than obtaining health insurance, such
				requirement shall only apply to such employers (and individuals) who are
				members of the association; and
												(ii)a
				health maintenance organization may deny enrollment with respect to an
				individual based on the uniform application of a geographic service area or
				overall enrollment limitation based on its financial or administrative
				capacity.
												(B)Notices and
				renewal periodsThe carrier shall provide advance notice of terms
				for policy renewal, which terms shall—
												(i)be
				the same as the terms of issuance, except for rates and administrative
				changes;
												(ii)provide the same
				premium rates as for a new issue; and
												(iii)provide a period
				of renewal of not less than 12 months.
												(d)Additional
				requirements
										(1)Prohibition of
				duplicationThe Secretary shall—
											(A)establish
				requirements that prohibit (other than as required under Federal or State law)
				the knowing sale or issuance to an individual entitled to benefits under this
				title of health insurance that duplicates benefits under this title, of an
				AmeriCare supplemental policy that duplicates another AmeriCare supplemental
				policy, or of another health insurance policy that duplicates other benefits to
				which the individual is entitled; and
											(B)provide exceptions
				to the prohibition in subparagraph (A) for enrollment in group health plans and
				similar employment-based policies and for policies which provide benefits
				directly and without regard to other coverage and notice of such
				duplication.
											(2)Disclosure
				requirementThe Secretary shall establish a requirement that
				prohibits the sale or issuance of an AmeriCare supplemental policy to an
				individual, other than as a replacement policy, without obtaining a statement
				(in a form specified by the Secretary) that discloses other health benefits
				coverage and that acknowledges limitations on the need for an AmeriCare
				supplemental policy, particularly in the case of a low-income
				individual.
										(3)Application of
				false statement sanctionsThe provisions of paragraphs (1) and
				(2) of section 1882(d) shall apply to an AmeriCare supplemental policy under
				this section in the same manner as they apply to medicare supplemental policies
				under such section.
										(4)Limitations on
				sales commissions
											(A)In
				generalIt is unlawful for a person who provides for a commission
				or other compensation to an agent or other representatives with respect to the
				sale of an AmeriCare supplemental policy (or certificate)—
												(i)to
				provide for a first year commission or other first year compensation that
				exceeds 200 percent of the commission or other compensation for the selling or
				servicing of the policy or certificate in a second or subsequent year;
				or
												(ii)to provide for
				compensation with respect to replacement of such a policy or certificate that
				is greater than the compensation that would apply to the renewal of the policy
				or certificate.
												(B)DefinitionIn
				subparagraph (A), the term compensation includes pecuniary and
				nonpecuniary compensation of any kind relating to the sale or renewal of a
				policy or certificate and specifically includes bonuses, gifts, prizes, awards,
				and finders’ fees.
											(e)Information
				disclosureThe Secretary shall provide, to all individuals
				entitled to benefits under this title, such information as will permit such
				individuals to evaluate the value of AmeriCare supplemental policies to them
				and the relationship of any such policies to benefits provided under this
				title. Such information shall include information on—
										(1)the requirements
				and prohibitions under this section;
										(2)State and Federal
				agencies responsible for compliance with such requirements and enforcement of
				such prohibitions; and
										(3)the manner of
				submitting complaints regarding violations of such requirements and
				prohibitions.
										(f)DefinitionsIn
				this section:
										(1)CarrierThe
				term carrier means any person that offers an AmeriCare
				supplemental policy.
										(2)GroupThe
				term group means 2 or more employees of the same employer who
				normally perform on a monthly basis at least 171/2 hours of service per week
				for that employer.
										(3)Health
				maintenance organizationThe term health maintenance
				organization has the meaning given the term eligible
				organization in section 1876(b).
										(4)Insured
				AmeriCare supplemental policyThe term insured AmeriCare
				supplemental policy means any AmeriCare supplemental policy provided
				through
				insurance.
										.
				IIFinancing
			 Provisions
			AIndividual
			 Contributions
				201.General
			 obligation for individuals
					(a)Payment of plan
			 premium
						(1)In
			 generalEach individual eligible for coverage under title XXII of
			 the Social Security Act is liable for payment of the premium established under
			 this section for such coverage of the individual and family members. An
			 individual who is not receiving such coverage due to coverage under a group
			 health plan described in section 2202(d) of such Act is not liable for payment
			 of such premium with respect to such individual.
						(2)Determination of
			 premiumSuch premium shall be established by the Secretary of
			 Health and Human Services on the basis of the cost of coverage (determined on a
			 State by State basis and including administrative costs) and shall be
			 determined separately based on the class of enrollment for the individual (as
			 determined under section 2202 of the Social Security Act).
						(3)Joint and
			 several liabilityIf more than one individual is liable under
			 this subsection for payment of a premium for coverage of the same individual
			 under title XXII of the Social Security Act, such individual shall be jointly
			 and severally liable with each other individual who is so liable.
						(b)Reduction for
			 employer contributions and low income subsidiesAn individual’s
			 liability under subsection (a) is reduced by—
						(1)the amount of any
			 contributions made by the individual’s employer (or employers) under subtitle B
			 or otherwise (including voluntary employer contributions) with respect to
			 coverage of the individual and family members, and
						(2)the amount of any
			 premium subsidies provided with respect to the individual under section
			 202.
						(c)Timing and manner
			 of paymentEach individual that is liable for a premium under
			 subsection (a) shall pay such premium in such form and manner as the Secretary
			 of the Treasury may specify. Except as otherwise provided by the Secretary of
			 the Treasury, for purposes of subtitle F of such Code, the liabilities imposed
			 under subsection (a) shall be treated as if they were a tax imposed under
			 section 1 of such Code. The Secretary of the Treasury shall provide for the
			 withholding of such payments from wages under rules similar to the rules of
			 chapter 24 of such Code. The Secretary of the Treasury may prescribe special
			 rules for withholding payments from wages of individuals who work seasonally,
			 part-time, or for more than one employer.
					202.Additional
			 premium subsidies
					(a)Eligibility for
			 additional premium subsidies
						(1)In
			 generalEach premium subsidy eligible individual is entitled to a
			 premium subsidy in accordance with this section.
						(2)Premium subsidy
			 eligible individualIn this section, the term premium
			 subsidy eligible individual means an individual receiving coverage under
			 title XXII of the Social Security Act who—
							(A)with respect to
			 premiums for a taxable year ending in a year, has family income (as defined in
			 paragraph (3)(A)) that is less than 300 percent of the applicable poverty
			 level, or
							(B)with respect to a
			 premium for a month, is an TANF or SSI recipient for the month.
							(3)Additional
			 definitionsIn this section:
							(A)Family
			 incomeThe term family income means, with respect to
			 an individual who—
								(i)is
			 not a dependent of another individual, the sum of the modified adjusted gross
			 incomes (as defined in subparagraph (B)) for the individual, the individual’s
			 spouse, and children who are dependents of the individual, or
								(ii)is
			 a dependent of another individual, the sum of the modified adjusted gross
			 incomes (as defined in subparagraph (B)) for the other individual, the other
			 individual’s spouse, and children who are dependents of the other
			 individual.
								(B)Modified
			 adjusted gross incomeThe term modified adjusted gross
			 income means adjusted gross income (as defined in the Internal Revenue
			 Code of 1986)—
								(i)determined without
			 regard to sections 911, 931, and 933 of such Code, and
								(ii)increased
			 by—
									(I)the amount of
			 interest received or accrued by the individual during the taxable year which is
			 exempt from tax, and
									(II)the amount of the
			 social security benefits (as defined in section 86(d) of such Code) received
			 during the taxable year to the extent not included in gross income under
			 section 86 of such Code.
									The
			 determination under the preceding sentence shall be made without regard to any
			 carryover or carryback.(C)Applicable
			 poverty level
								(i)In
			 generalThe term applicable poverty level means, for
			 a family for a year, the official poverty line (as defined by the Secretary of
			 Health and Human Services) applicable to a family of the size involved for 2011
			 adjusted by the percentage increase or decrease described in clause (ii) for
			 the year involved.
								(ii)Percentage
			 adjustmentThe percentage increase or decrease described in this
			 clause for a year is the percentage increase or decrease by which the average
			 Consumer Price Index for all urban consumers (U.S. city average), as published
			 by the Bureau of Labor Statistics, for the 12-month-period ending with August
			 31 of the preceding year exceeds such average for the 12-month period ending
			 with August 31, 2011.
								(iii)RoundingAny
			 adjustment made under clause (ii) for a year shall be rounded to the nearest
			 multiple of $100.
								(D)TANF
			 recipientThe term TANF recipient means, for a
			 month, an individual who is receiving aid or assistance under any plan of the
			 State approved under title I, X, XIV, or XVI, or part A or part E of title IV,
			 of the Social Security Act, for the month.
							(E)SSI
			 recipientThe term SSI recipient means, for a month,
			 an individual—
								(i)with
			 respect to whom supplemental security income benefits are being paid under
			 title XVI of the Social Security Act for the month,
								(ii)who
			 is receiving a supplementary payment under section 1616 of such Act or under
			 section 212 of Public Law 93–66 for the month, or
								(iii)who is receiving
			 monthly benefits under section 1619(a) of the Social Security Act (whether or
			 not pursuant to section 1616(c)(3) of such Act) for the month.
								(b)Amount of
			 premium subsidy
						(1)Lowest income
			 individuals
							(A)In
			 generalIn the case of an individual described in subparagraph
			 (B), the premium subsidy under this section is the amount which would (without
			 regard to this section) reduce the premium obligation of the individual (and
			 family members) under section 201 to zero.
							(B)Lowest income
			 individuals describedAn individual described in this
			 subparagraph is a premium subsidy eligible individual who would still be such
			 an individual under subsection (a)(2) if 200 percent were
			 substituted for 300 percent in subparagraph (A) of such
			 subsection.
							(2)Other
			 individuals
							(A)In
			 generalIn the case of a premium subsidy eligible individual not
			 described in paragraph (1), the premium subsidy under this section is the
			 product of—
								(i)the
			 premium obligation of the individual (and family members) under section 201,
			 multiplied by
								(ii)the
			 number of percentage points by which the individual’s family income (expressed
			 as a percent of the applicable poverty level) is less than 300 percent.
								(B)TableThe
			 Secretary may provide for a table which establishes the values for premium
			 subsidies under this paragraph.
							(c)General revenue
			 financing for low income subsidiesThere are authorized to be
			 appropriated to the AmeriCare Trust Fund from amounts in the Treasury not
			 otherwise appropriated, such sums as may be necessary to cover the costs of
			 premium subsidies provided under this section.
					203.Effective
			 dateThe provisions of this
			 subtitle shall apply with respect to periods beginning on or after January 1,
			 2011.
				BEmployer
			 Contributions
				211.General
			 obligation for employers
					(a)General
			 obligation
						(1)In
			 generalSubject to the succeeding provisions of this subsection,
			 each employer shall make a financial contribution toward the cost of health
			 insurance coverage for employees in accordance with this section.
						(2)Elimination of
			 liability in case of certain group health plan coverage
							(A)In
			 generalSubject to subparagraph (B), an employer shall not be
			 liable for any contribution under this section with respect to any employee who
			 is covered under a group health plan of the employer described in section
			 2202(d) if such employer pays at least 80 percent of the cost of such health
			 plan, as determined by the Secretary of Health and Human Services.
							(B)Surcharge
			 permissible to prevent adverse selectionThe Secretary may impose
			 liability for a contribution under this section with respect to an employee
			 described in subparagraph (A) in an amount (not to exceed the amount specified
			 under subsection (b)) insofar as the Secretary determines it necessary to
			 prevent adverse selection of the individuals enrolled under this title as a
			 result of the operation of such subparagraph.
							(b)Amount of
			 contribution
						(1)Full-time
			 employeesIn the case of an employee receiving coverage under
			 title XXII of the Social Security Act, the amount of the financial contribution
			 is equal to at least 80 percent of the premium determined with respect to such
			 employee and family members under section 201 (based on class of enrollment and
			 without regard to subsection (b) thereof) or at least 80 percent of the cost of
			 coverage under such group health plan, respectively.
						(2)Reduction for
			 part-time employeesIn the case of a part-time employee, the
			 employer contribution requirements of paragraph (1) shall be treated as
			 satisfied if the employer contribution with respect to such employee is not
			 less than the part-time employment ratio of the contribution required under
			 paragraph (1).
						(3)Rules related to
			 part-time employmentFor purposes of this subsection—
							(A)Part-time
			 employeeThe term part-time employee means, with
			 respect to any month, an employee who works on average fewer than 40 hours per
			 week.
							(B)Part-time
			 employment ratioThe term part-time employment ratio
			 means, with respect to a part-time employee of an employer in a month, a
			 fraction—
								(i)the
			 numerator of which is the number of hours in the employee’s normal work week,
			 and
								(ii)the
			 denominator of which is 40 hours.
								(C)Special
			 rulesUnder rules prescribed by the Secretary of Health and Human
			 Services, in consultation with the Secretary of the Treasury, in the case of an
			 employee for an employer whose defined work week for full-time employees is
			 less than 40 hours, any reference in this subsection to 40 hours is deemed a
			 reference to the number of hours in the work week so defined.
							(D)Conversion to
			 hours of employmentThe Secretary of Health and Human Services,
			 in consultation with the Secretary of the Treasury, shall establish rules for
			 the conversion of compensation to hours of employment, for purposes of this
			 subsection in the case of employees that receive compensation on a salaried
			 basis, or on the basis of a commission, or other contingent or bonus basis,
			 rather than based on an hourly wage.
							(c)Timing and
			 manner
						(1)In
			 generalEach employer that is required to make a financial
			 contribution with respect to an employee under this section (other than with
			 respect to coverage under a group health plan) or a surcharge under subsection
			 (a)(2)(B) shall pay such contribution or surcharge in a form and manner,
			 specified by the Secretary of the Treasury, based upon the form and manner in
			 which employer excise taxes are required to be paid under section 3111 of the
			 Internal Revenue Code of 1986.
						(2)Non-enrolling
			 employersIn the case of an employee who is covered under the
			 class of enrollment of a family member, the Secretary of the Treasury shall
			 provide that the financial contribution of the employer with respect to such
			 employee is paid directly or indirectly to the employer of such family
			 member.
						212.Effective
			 date
					(a)In
			 generalSubject to subsection (b), the provisions of this
			 subtitle shall apply with respect to periods beginning on or after January 1,
			 2011.
					(b)Additional
			 period for small employersThe provisions of this subtitle shall
			 not apply with respect to an employer that has fewer than 100 employees (as
			 determined by the Secretary of the Treasury in consultation with the Secretary
			 of Health and Human Services) for periods beginning before January 1,
			 2014.
					
